                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                                  CRIMINAL NO. 1:19CR56
                                                        (Judge Keeley)

TIMOTHY ROCK,

                    Defendant.


           MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
     MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

       Following a three day trial, a jury convicted the Defendant,

Timothy Rock (“Rock”), on four separate counts of distribution of

heroin in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)

(Dkt. No. 45). Rock now seeks a new trial or, in the alternative,

a judgment of acquittal as to Count One of the Indictment (Dkt. No.

54). For the following reasons, the Court DENIES Rock’s motion.

                                 I. BACKGROUND

       Count One of the Indictment charged Rock with distribution of

heroin (Dkt. No. 1), as follows:

            On or about July 20, 2016, in Harrison County,
            in the Northern District of West Virginia,
            defendant TIMOTHY ROCK, did unlawfully,
            knowingly,    intentionally,    and    without
            authority distribute a mixture and substance
            containing a detectable amount of heroin, a
            Schedule I controlled substance, to a person
            known to the Grand Jury; in violation of Title
            21, United States Code, Sections 841(a)(1) and
            841(b)(1)(C).

       Allegedly,     Rock   distributed   heroin    to   a   confidential
USA v. ROCK                                                         1:19CR56

         MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
   MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

informant, Christopher Manuel (“Manuel”), following a controlled

drug buy Manuel made from a heroin dealer named Charles Whitaker

(“Whitaker”). The evidence at trial regarding Count One included

testimony from numerous witnesses called by the government, as well

as a controlled buy voucher, a controlled buy report, and a

criminal complaint filed against Whitaker.

     During Rock’s trial, the government contended that the July

20, 2016 controlled buy was conducted under Rock’s direction in his

capacity as a sheriff’s deputy for the Harrison County, West

Virginia Street Crimes and Drug Unit (“SCAD Unit”). It also

asserted that Rock paid Manuel for his work as a confidential

informant with some of the heroin stamps Manuel obtained from

Whitaker (Dkt. No. 50 at 22). Importantly, the government’s theory

of the case distinguished between the initial distribution of

heroin from Whitaker to Manuel, and the subsequent distribution of

heroin   from   Rock   to   Manuel   following   the   completion    of   the

controlled buy between Whitaker and Manuel.

     Following his conviction on Count One, Rock moved for a new

trial or judgment of acquittal on December 30, 2019 (Dkt. No. 54).

The government filed its response opposing Rock’s motion on January

14, 2020 (Dkt. No. 57). Rock did not file a reply.


                                      2
USA v. ROCK                                               1:19CR56

         MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
   MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

                       II. LEGAL STANDARDS

     Under Federal Rule of Criminal Procedure 33, a court may

vacate a criminal conviction and grant a new trial “if justice so

requires.” However, “a trial court should exercise its discretion

to award a new trial sparingly, and a jury verdict is not to be

overturned except in the rare circumstance when the evidence weighs

heavily against it.” United States v. Smith, 451 F.3d 209, 217 (4th

Cir. 2006).

     Federal Rule of Criminal Procedure 29(c) provides that, on a

defendant's motion, a court may “set aside” a jury verdict and

“enter an acquittal.” A defendant who challenges the sufficiency of

the evidence under this Rule faces an “imposing burden.” United

States v. Martin, 523 F.3d 281, 288 (4th Cir. 2008) (citing United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)). He must

establish that “the record demonstrates a lack of evidence from

which a jury could find guilt beyond a reasonable doubt.” Id.

(citing United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc)).

     When reviewing the sufficiency of the evidence supporting a

criminal conviction, courts are “limited to considering whether

‘there is substantial evidence, taking the view most favorable to


                                3
USA v. ROCK                                                                   1:19CR56

         MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
   MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

the government, to support it.’” Beidler, 110 F.3d at 1067 (quoting

Glasser v. United States, 315 U.S. 60, 80 (1942)). In other words,

the Court must uphold the jury's verdict if, when viewed in the

light    most   favorable     to     the   government,       there    is    sufficient

evidence from which “any rational trier of fact could find the

essential elements of the crime beyond a reasonable doubt.” United

States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997).

                                   III. DISCUSSION

        Rock challenges the sufficiency of the government’s evidence,

arguing that the outcome in this case turns on the meaning of the

term    “distribute”       (Dkt.    No.    54   at   3).    He   contends    that   any

“acquiescence” to Manuel’s retention of some of the heroin obtained

from    Whitaker     during   the    controlled       buy    does    not    constitute

distribution because he did not “participate” in the transfer of

heroin to Manuel. Id.

        In   order   to    convict    Rock      of   distributing      a    controlled

substance in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)

as charged in Count One, the government was required to prove the

following three (3) elements beyond a reasonable doubt:

        One:         The   defendant,        Timothy       Rock,     distributed the

                     controlled substance alleged in the Indictment;


                                            4
USA v. ROCK                                               1:19CR56

         MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
   MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

     Two:      The defendant, Timothy Rock, did so knowingly; and

     Three:    The defendant, Timothy Rock, did so intentionally.

21 U.S.C. § 841(a)(1); United States v. Randall, 171 F.3d 195, 209

(4th Cir.) (reciting three elements).

     When viewed in the light most favorable to the government,

Rock’s conviction on Count One is entirely supported by the

evidence adduced at trial. A jury could have found that Rock

distributed heroin to Manuel on July 20, 2016, by giving heroin to

Manuel directly, by transferring his constructive possession of

heroin to Manuel, or by creating the means by which Manuel was able

to keep heroin after the buy.

     According to Rock, the government’s theory at trial was that

Rock had permitted Manuel to “pinch,” or keep, a portion of the

drugs he purchased from Whitaker (Dkt. No. 54 at 1-2). However, the

evidence at trial actually supported two possible theories of

distribution: either (1) that Rock had permitted Manuel to pinch

stamps after the July 20, 2016 controlled buy; or (2) that Rock

gave Manuel some of the heroin stamps turned over from the Whitaker

buy (Dkt. No. 50 at 854-56).

     As to Count One, Whitaker’s testimony established that he sold

Manuel ten or twelve heroin stamps (Dkt. No. 50 at 230-31), while


                                5
USA v. ROCK                                               1:19CR56

         MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
   MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

Manuel testified that he purchased between twelve to fifteen heroin

stamps during the July 20, 2016 controlled buy. Id. at 136. The

payment vouchers for the controlled buy documented that heroin had

been purchased for $120.00, an amount generally indicative of a buy

of twelve stamps (Government’s Exhibit Two; Dkt. No. 50 at 52, 65,

125, 216, 219, 291, 337). Rock’s fellow SCAD Officer, Zach Hutson

(“Hutson”), testified that he turned over to Rock a taped-together

“bun” of ten stamps he received from Manuel after the buy (Dkt. No.

50 at 215-16). From this evidence, a jury could reasonably have

found that Manuel kept as many as five heroin stamps from the

Whitaker buy before he turned over the remainder to Hutson.

     Significantly, after the controlled buy, Rock completed a

report indicating that Manuel had purchased “approximately 8 heroin

stamps” (Government’s Exhibit Three; Dkt. No. 50 at 73). He also

completed a criminal complaint alleging that Whitaker had sold “1

bundle of heroin (8 individually packed stamps with a star)”

(Government’s Exhibit Six; Dkt. No. 50 at 77, 113). Thus, when

viewed in the light most favorable to the government, there was

sufficient evidence adduced at trial from which a jury could find

that Rock physically gave Manuel some of the heroin from the ten

stamps Rock received from Hutson.


                                6
USA v. ROCK                                                               1:19CR56

         MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
   MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

     There    also   was   sufficient      evidence     of    distribution     by

constructive transfer based on Rock’s “acquiescence” in permitting

Manuel to keep a part of the heroin from Whitaker before turning

the remainder over to the SCAD Unit. To “distribute1 means to

deliver (other than by administering or dispensing) a controlled

substance or a listed chemical.” 21 U.S.C. § 802(11) (internal

quotations    omitted).    “[D]eliver     or    delivery     mean   the   actual,

constructive, or attempted transfer of a controlled substance or a

listed   chemical,    whether    or       not   there      exists    an    agency

relationship.” § 802(8) (quotations omitted).

     Distribution has been held to criminalize “participation in

the [drug] transactions viewed as a whole,” United States v.

Pruitt, 487 F.2d 1241, 1245 (8th Cir. 1973), and such participation

may consist of the transfer of constructive possession. United



     1
       Although the Fourth Circuit has not addressed the exact
factual circumstances presented in this case, it and other circuits
have defined “distribution” broadly. See United States v. Randall,
171 F.3d 195, 209 (4th Cir. 1999) (noting that possession is not
necessarily an element of distribution); United States v.
Sepulveda, 102 F.3d 1313, 1316 (1st Cir. 1996) (explaining that
someone who participates in a drug transfer - e.g. as a broker or
armed guard - can be liable for distribution); United States v.
Washington, 41 F.3d 917, 919 (4th Cir. 1994) (concluding that
sharing drugs with a third party may constitute distribution);
United States v. Brunty, 701 F.2d 1375, 1381 (11th Cir. 1983)
(collecting cases involving distribution under § 841(a) which
support a broad construction of the offense).

                                      7
USA v. ROCK                                                          1:19CR56

         MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
   MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

States v. Ramos, 666 F.2d 469, 475-76 (11th Cir. 1982); United

States v. Felts, 497 F.2d 80, 82 (5th Cir.), cert. denied., 419

U.S. 1051 (1974); see also United States v. Snow, 537 F.2d 1166,

1169 (4th Cir. 1976) (finding sufficient evidence of a constructive

transfer to establish a delivery when the defendant’s involvement

included contacting the seller and bringing the seller and buyer

together, but not touching the drugs or money in the exchange). To

establish   constructive      possession,    the   government    must      show

ownership, dominion, or control over a controlled substance. United

States v. Blue, 957 F.2d 106, 107 (4th Cir. 1992); see also United

States v. Herder, 594 F.3d 352, 358 (4th Cir. 2010).

     Here, Rock’s “acquiescence,” in the form of permitting Manuel

to keep some of the heroin obtained during the July 20, 2016

controlled buy, is evidence of a constructive transfer of drugs. At

trial,   Manuel   testified    that   Rock   was   involved     in   all   the

controlled buys he executed for the SCAD Unit, and that Rock seemed

to be in charge because he “was always the one setting everything

up, always telling everybody where to go . . . directing the

situation, and the deals” (Dkt. No. 50 at 127-28). Hutson testified

that Rock was his supervisor during the July 20, 2016 controlled

buy. (Dkt. No. 50 at 207).

     The government’s evidence at trial further established that,

                                      8
USA v. ROCK                                                     1:19CR56

         MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
   MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

in July of 2016, Rock led the SCAD Unit’s covert operations and,

accordingly, oversaw all controlled buys for the SCAD Unit (Dkt.

No. 50 at 116, 243, 252, 351, 352, 401, 552). And there is no

dispute that Rock was present at the controlled buy on July 20,

2016, or that he handled the money and paperwork for it. Thus,

there was substantial evidence adduced that Rock had control over,

and thus constructive possession of, the heroin Manuel purchased

from Whitaker.

     Moreover, the following testimony at trial established that

Rock transferred this control to Manuel. When the government

specifically asked Manuel, “Did Tim Rock give you a portion of the

heroin when you purchased it from Whitaker?,” he replied, “Yeah,

every time” (Dkt. No. 50 at 135). This is in addition to Manuel’s

general testimony that, when Rock paid him with heroin stamps, “[a]

few of the times he would––he’d given them to me himself. Usually

he would tell me to take them out before I handed them to him”

(Dkt. No. 50 at 130).

     Importantly,   Manuel’s   testimony   was   corroborated    by   the

testimony of Chase Snyder, another SCAD Unit officer, who overheard

a conversation between Rock and Manuel regarding payment for

controlled buys in the form of drugs (Dkt. No. 50 at 354-56). Thus,

the evidence at trial was sufficient to support a finding by the

                                  9
USA v. ROCK                                                1:19CR56

         MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
   MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

jury that, when Rock gave Manuel permission to “pinch” drugs from

the July 20, 2016 controlled buy, he was exercising his authority

to transfer constructive possession of heroin to Manuel.

     Because a constructive transfer constitutes a delivery, there

was sufficient evidence from which a jury could find that Rock’s

acquiescence to Manuel keeping some of the heroin stamps obtained

from the controlled buy constituted a distribution of heroin as

charged in Count One. 21 U.S.C. §§ 802(8), (11).

     Furthermore, although not argued by the government in its

response to Rock’s motion, in order to sustain a conviction under

21 U.S.C. § 841(a)(1), the government did not have to prove that

Rock actually or constructively possessed the heroin. This is so

because the evidence established that he enabled Manuel to keep the

drugs after the controlled buy. Indeed:

     Although distribution may involve the actual or
     constructive possession of a controlled substance,
     ‘distribution’ includes other acts perpetrated in
     furtherance of a transfer or sale, such as arranging or
     supervising the delivery, or negotiating for or receiving
     the purchase price. Thus, it is possible to commit the
     ‘distribution’ element of the crime without possessing
     the drugs themselves.

United States v. Colon, 268 F.3d 367, 377 (6th Cir. 2001); see also

United States v. Rideout, 80 F. App’x. 836, 838 (4th Cir. 2003)

(per curiam) (quoting Colon, 268 F.3d at 377 and explaining that


                                10
USA v. ROCK                                                           1:19CR56

         MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
   MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

someone who contributes to a drug transaction can be guilty of

distribution      without   ever     having     possessed   the   controlled

substance, constructively or otherwise); see, e.g., United States

v. Davis, 564 F.2d 840, 845 (9th Cir. 1977) (explaining that

“creating   the    means    by    which     controlled   substances   can   be

transferred” constitutes a distribution).

     In sum, under ay theory, the substantial evidence at trial

established that Rock participated in the transfer of heroin to

Manuel, both through his coordination of the controlled buy itself,

and also by permitting Manuel to keep heroin from the controlled

buy. Notwithstanding his assertion that he never touched the heroin

or possessed it, Rock did far more than merely acquiesce in

Manuel’s possession of heroin. His prior permission to Manuel to

“pinch” created the means by which heroin was distributed to Manuel

separate and apart from the transfer from Whitaker to Manuel that

occurred during the controlled buy.

                                 IV. CONCLUSION

     In conclusion, there was sufficient evidence adduced at trial

for a rational trier of fact to conclude beyond a reasonable doubt

that Rock distributed heroin on July 20, 2016 as charged in Count

One of the Indictment. The Court therefore DENIES Rocks’s motion

for new trial or, in the alternative, judgment of acquittal (Dkt.



                                       11
USA v. ROCK                                              1:19CR56

         MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
   MOTION FOR NEW TRIAL OR JUDGMENT OF ACQUITTAL [DKT. NO. 54]

No. 54).

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and all appropriate agencies.

DATED: February 14, 2020.

                                 /s/ Irene M. Keeley
                                 IRENE M. KEELEY
                                 UNITED STATES DISTRICT JUDGE




                               12
